Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment and remarks filed on 11/03/2022.  In making the below rejections, the examiner has considered and addressed each of the applicant’s arguments. Claims 3 and 8 have been canceled and Claims 1, 2, 4-7, and 9-15 are currently pending and being examined.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-7, and 9-10 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites: “said air motor is spaced away from said rotary positive displacement pump”. 
Claim 7 recites: “said air motor operably spaced away from said rotary positive displacement pump, in operable communication therewith”. 
There is no mention of the newly amended limitation in the original Specification. Thus, the limitations include subject matter that was not described in the original Specification.
Applicant is advised that the language “a liquid hydrocarbon transfer apparatus 10 includes an air compressor 12 at a location preferably spaced away from a storage tank 14” appears to be referencing the relationship between the air compressor 12 and the storage tank 14, not the relationship between the air motor 150 (fig 3) and the pump 16 (fig 3).  Furthermore neither the air compressor of the storage tank appear in the claims.
 If the examiner has overlooked the portion of the original Specification that describes this feature of the present invention, then Applicant should point it out (by page number and line number) in the response to this Office Action.    
 Applicant may obviate this rejection by canceling the claim.

Claim Objections
Claim 11 is objected to because of the following informalities: Claim 11 recites “(pages 5 and 6)” in line 4.  Examiner believes this is a mistake and will be ignored for examination, however appropriate correction is required.  Applicant should delete the (pages 5 and 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (USPN 7,681,607) in view of Lopes (USPN 5,217,160).
In reference to independent claim 1, Palmer teaches a pump assembly (fig 10) comprising: a rotary positive displacement pump (102, fig 10 shows a vane pump which is a type of rotary positive displacement pump), said rotary positive displacement pump containing an inlet (portion of pipe from valve 18 to vane pump 102, fig 10) and an outlet (106); and 
wherein said rotary positive displacement pump (102) is an outdoor hydrocarbon or oil pump (col 2, lines 12-19 discloses “The new manual bulk liquid pump control and distribution system has been designed to revolutionize not only the way bulk liquids are handled by truck tankers but also the way bulk liquids are transferred between containment vessels. Bulk liquids in the petroleum industry consist of gasoline, oil, diesel, aviation-gas, and transmission fluid to anti-freeze, used oil, and more.”, claim 12 specifically references mounting the pump to a vehicle and col 2 lines 29-44 discloses using the pump on a vehicle in many outdoor locations). 
Palmer does not teach an air motor adapted to be in fluid communication with an air supply for remotely driving said pump; and
said air motor is spaced away from said rotary positive displacement pump, in operable communication therewith.
Lopes, a similar material moving system mounted on a vehicle, teaches an air motor (34 and 36, fig 1) adapted to be in fluid communication with an air supply (thru air hose 54) for remotely (see cite below) driving a pump (16), and
said air motor is spaced away from said rotary positive displacement pump, in operable communication therewith (fig 1 shows the gear box 36 between the pump 16 and the air motor 34, similar to applicant’s fig 2, as such examiner takes the position that the applicant’s claim language is met based on the interpretation of the claim language in light of the disclosure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the diesel-powered Power-Take-Off of Palmer with an air motor in light of the teachings of Lopes to drive the displacement pump of Palmer, providing a system “which is relatively more simple in construction and number of components with reduced maintenance and repair requirements”; col 1, lines 44-46; Lopes. Applicant should note that it is obvious that the air motor used in Palmer would be appropriately sized to meet the power demands of Palmer’s system.

In reference to independent claim 7, Palmer teaches a pump assembly (fig 10) comprising: a rotary positive displacement pump (102, fig 10 shows a vane pump which is a type of rotary positive displacement pump), said rotary positive displacement pump containing an inlet (portion of pipe from valve 18 to vane pump 102, fig 10) and an outlet (106).
Palmer does not teach an air motor adapted to be in fluid communication with an air supply, for driving said pump; said air motor operably spaced away from said rotary positive displacement pump, but teaches a diesel-powered Power-Take-Off to drive the pump.
Lopes, a similar material moving system mounted on a vehicle, teaches an air motor (34 and 36, fig 1) adapted to be in fluid communication with an air supply (thru air hose 54) for driving a pump (pump 16 is driven by air motor 34 thru gearbox 36), 
said air motor operably spaced away from said rotary positive displacement pump (fig 1 shows the gear box 36 between the pump 16 and the air motor 34, similar to applicant’s fig 2, as such examiner takes the position that the applicant’s claim language is met based on the interpretation of the claim language in light of the disclosure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the diesel-powered Power-Take-Off of Palmer with an air motor in light of the teachings of Lopes to drive the displacement pump of Palmer, providing  a system “which is relatively more simple in construction and number of components with reduced maintenance and repair requirements”; col 1, lines 44-46; Lopes. Applicant should note that it is obvious that the air motor used in Palmer would be appropriately sized to meet the power demands of Palmer’s system. 

In reference to independent claim 11, Palmer teaches a structure capable of performing the method of pumping a hydrocarbon fluid (col 2, lines 12-19 specifically discloses pumping oils, which are a type of hydrocarbon) comprising the following steps: providing an rotary positive displacement pump (102, fig 10 shows a vane pump which is a type of rotary positive displacement pump); providing a hydrocarbon fluid to an inlet (portion of pipe from valve 18 to vane pump 102, fig 10) of the pump; and pumping the hydrocarbon fluid through the pump and out an outlet (106) of the pump (col 2, lines 12-19 discloses “The new manual bulk liquid pump control and distribution system has been designed to revolutionize not only the way bulk liquids are handled by truck tankers but also the way bulk liquids are transferred between containment vessels. Bulk liquids in the petroleum industry consist of gasoline, oil, diesel, aviation-gas, and transmission fluid to anti-freeze, used oil, and more.” the cite discloses the pump moving oils, which are hydrocarbons, from location to location).
Palmer does not teach providing an air-supply in fluid communication with the pump, to drive the pump.
Lopes, a similar material moving system mounted on a vehicle, teaches providing a remotely located (fig 1 shows the gear box 36 between the pump 16 and the air motor 34, similar to applicant’s fig 2, as such examiner takes the position that the applicant’s claim language is met based on the interpretation of the claim language in light of the disclosure) air-supply (thru air hose 54, fig 1) in fluid communication with the pump, to drive the pump (air motor 34 drives the gear box 36 which in turn drives the pump 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the diesel-powered Power-Take-Off of Palmer with an air motor in light of the teachings of Lopes to drive the displacement pump of Palmer, providing a system “which is relatively more simple in construction and number of components with reduced maintenance and repair requirements”; col 1, lines 44-46; Lopes. Applicant should note that it is obvious that the air motor used in Palmer would be appropriately sized to meet the power demands of Palmer’s system.

In reference to dependent claim 2, Palmer in view of Lopes teaches the pump assembly of claim 1, Palmer discloses said rotary positive displacement pump (102, fig 10) however Palmer is silent to drive gears, Lopes, combined above, discloses a pump (pump is 16, fig 1) driving system (drive system is air motor 34 and gearbox/ratio multiplier 36) contains drive gears (multiplier 36 has gears), said drive gears sized to have a 3:1 to 4:1 size ratio relative to the respective diameter of each gear (col 4, lines 3-5 discloses “Ratio multiplier 36 has a gear train producing a 3:1”).
In reference to dependent claim 14, Palmer in view of Lopes teaches the structure capable of completing the method of claim 11, Palmer further discloses a pump assembly (fig 10) further comprising the step of: filtering the hydrocarbon fluid prior to pumping the hydrocarbon fluid through the pump (col 10, lines 4-8 discloses “FIG. 3 depicts a perspective view of the right side of the manual bulk liquid pump control and distribution system 10 illustrating the directional suction flow of the bulk liquid along with the strainer basket 48 partly removed from strainer basket housing 34.” fluid moves thru the strainer before moving thru the pump, a strainer is a type of filter, see fig 10).  
In reference to dependent claim 15, Palmer in view of Lopes teaches a pump assembly incorporating the method of claim 11 (the rejection of claim 11 discloses a pump assembly using the method of claim 11).

Claims 4, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (USPN 7,681,607) in view of Lopes (USPN 5,217,160) as applied to claims 1, 7, and 11 above, and further in view of Everson (USPAP 2005/0111995).
In reference to dependent claim 4, Palmer in view of Lopes and Everson teaches the pump assembly of claim 1, however
Palmer and Lopes do not teach further containing an oiler adapted to be in fluid communication with said air motor, for injecting oil into said air supply, wherein said oiler is adapted to be in fluid communication with said air motor for injecting an oil and automotive antifreeze mixture into said air supply. 
Everson, a similar pneumatically powered tool, teaches an oiler (225, fig 10) adapted to be in fluid communication with said air supply (para 0042 specifically discloses “an in line oiler 225 may be positioned between the distribution block and the tool, as seen in FIG. 10, in order to provide lubrication or antifreeze to the tool”) said oiler (225, fig 10) is adapted to be in fluid communication with said air motor (fig 10 shows a tool that is driven by an air motor), for injecting an oil and automotive antifreeze mixture into said air supply (para 0042 specifically discloses “an in line oiler 225 may be positioned between the distribution block and the tool, as seen in FIG. 10, in order to provide lubrication or antifreeze to the tool”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the oiler of Everson in the pump of Palmer in view of Lopes “to reduce the likelihood of freezing up of equipment due to temperature drop from expansion of the CO.sub.2 as the system is operated” para 0042; Everson.

In reference to dependent claim 9, Palmer in view of Lopes and Everson teaches the pump assembly of claim 7, however
Palmer and Lopes do not teach an assembly containing an oiler adapted to be in fluid communication with said air supply, wherein said oiler contains a composition containing oil and/or fuel antifreeze
Everson, a similar pneumatically powered tool, teaches an assembly containing an oiler (225, fig 10) adapted to be in fluid communication with said air supply(para 0042 specifically discloses “an in line oiler 225 may be positioned between the distribution block and the tool, as seen in FIG. 10, in order to provide lubrication or antifreeze to the tool” Everson discloses using an in-line oiler to oil composition to the tool), wherein said oiler contains a composition containing oil and/or fuel antifreeze (para 0042 specifically discloses “an in line oiler 225 may be positioned between the distribution block and the tool, as seen in FIG. 10, in order to provide lubrication or antifreeze to the tool”).

 In reference to dependent claim 12, Palmer in view of Lopes teaches the structure capable of completing the method of claim 11, however
Palmer and Lopes do not teach providing an oiler containing an oily composition in fluid communication with the air- supply; and injecting the composition into the air supply.
Everson, a similar pneumatically powered tool, teaches providing an oiler (225, fig 10) containing an oily composition in fluid communication with the air- supply; and injecting the composition into the air-supply (para 0042 specifically discloses “an in line oiler 225 may be positioned between the distribution block and the tool, as seen in FIG. 10, in order to provide lubrication or antifreeze to the tool” Everson discloses using an in-line oiler to provide oil composition to the tool).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the oiler of Everson in the pump of Palmer in view of Lopes “to reduce the likelihood of freezing up of equipment due to temperature drop from expansion of the CO.sub.2 as the system is operated” para 0042; Everson.  

In reference to dependent claim 13, Palmer in view of Lopes teaches the structure capable of completing the method of claim 11, however
Palmer and Lopes do not teach providing an oiler containing a composition containing an oil and/or a fuel antifreeze, in fluid communication with the air-supply; and injecting the composition into the air-supply.  
Everson, a similar pneumatically powered tool, teaches providing an oiler (225, fig 10) containing a composition containing an oil and/or antifreeze, in fluid communication with the air-supply (para 0042 specifically discloses “an in line oiler 225 may be positioned between the distribution block and the tool, as seen in FIG. 10, in order to provide lubrication or antifreeze to the tool” Everson discloses using an in-line oiler to oil composition to the tool); and injecting the composition into the air-supply (Everson specifically discloses providing the lubricant “to the tool”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the oiler of Everson in the pump of Palmer in view of Lopes “to reduce the likelihood of freezing up of equipment due to temperature drop from expansion of the CO.sub.2 as the system is operated” para 0042; Everson.



Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (USPN 7,681,607) in view of Lopes (USPN 5,217,160) as applied to claim 1 above, and further in view of Williams (USPN 8,033,339).
In reference to dependent claim 5, Palmer in view of Lopes teaches the pump assembly of claim 1, however
Palme and Lopes do not teach a first inlet hose coupled to said inlet, wherein said first inlet hose has a first diameter, and said inlet has a second diameter, and the size ratio of the first diameter to the second diameter ranges from 1:1 to 1:5.
Williams, a similar transfer pump, teaches a first inlet hose (L2, fig 3) coupled to said inlet (inlet to F4), wherein said first inlet hose has a first diameter (2 ½”), and said inlet has a second diameter (3”; col. 4, lines 37-40 specifically disclose “an inlet attachment FS (such as a 3 inch pipe with mating for a 21/2 inch hose”; col 2, line 62-67 specifically discloses “It might be noted at the outset that frequently water is supplied from a reservoir outlet to a pump, and from a pump to a facility conduit, using manifolds and a plurality of hoses, rather than using just one large line or hose. The use of a plurality of hoses makes the system more amendable to human handling” Williams specifically discloses using hoses between connections) suitable for attaching to a suction side around-the-pump line L2”), and 
the size ratio of the first diameter (diameter of L2) to the second diameter (diameter from the fitting FS to the suction manifold to the left of P) ranges from 1:1 to 1:5 (the size ratio of L2 to inlet of F4 is 1:1.2 falling within the claimed range, since FS is disclosed as a 3” fitting on either side and 2 ½” tees off it the ratio is 1:1.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the inlet configuration of Williams in the pump assembly of Palmer in view of Lopes so the operator “could avoid the cost and loss of time involved in having to bring to a hazard a pump specially fitted” col. 1, lines 61-62. By being able to attach to multiple sizes, different fluid sources and lines can be accessed.  Furthermore, as can be seen clearly in fig. 3 the use of this piping allows fluid to be pumped from multiple sources.

In reference to dependent claim 6, Palmer in view of Lopes and Williams teaches the pump assembly of claim 5, however
Palmer and Lopes do not teach a second inlet hose, wherein said inlet is coupled to said inlet hose, and, wherein said second inlet hose as a third diameter, and the size ratio of the third diameter to the second diameter ranges from 1:1 to 1:1.5.  
Williams, a similar transfer pump, teaches further comprising a second inlet hose (HO, fig 3), wherein said inlet (inlet to F4) is coupled to said inlet hose (3”; col. 4, lines 37-40 specifically disclose “an inlet attachment FS (such as a 3 inch pipe with mating for a 21/2 inch hose; col 2, line 62-67 specifically discloses “It might be noted at the outset that frequently water is supplied from a reservoir outlet to a pump, and from a pump to a facility conduit, using manifolds and a plurality of hoses, rather than using just one large line or hose. The use of a plurality of hoses makes the system more amendable to human handling” Williams specifically discloses using hoses between connections), and, 
wherein said second inlet hose (HO, fig 3) as a third diameter (3”), and the size ratio of the third diameter (diameter of HO) to the second diameter (diameter from the fitting FS to the suction manifold to the left of P) ranges from 1:1 to 1:1.5 (the size ratio of HO to inlet of F4 is 1:1 falling within the claimed range, since FS is disclosed as a 3” fitting on either side the ratio is 1:1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the inlet configuration of Williams in the pump assembly of Palmer in view of Lopes and Williams so the operator “could avoid the cost and loss of time involved in having to bring to a hazard a pump specially fitted” col. 1, lines 61-62. By being able to attach to multiple sizes, different fluid sources and lines can be accessed.  Furthermore, as can be seen clearly in fig. 3 the use of this piping allows fluid to be pumped from multiple sources.

 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer (USPN 7,681,607) in view of Lopes (USPN 5,217,160) further in view of Everson (USPAP 2005/0111995) as applied to claim 9 above, and further in view of Dennis (USPN 1,896,291).
In reference to dependent claim 10, Palmer in view of Lopes and Everson teaches the pump assembly of claim 9, Everson teaches an oiler contains oil (para 0042 specifically discloses “an in line oiler 225 may be positioned between the distribution block and the tool, as seen in FIG. 10, in order to provide lubrication or antifreeze to the tool”), however 
Palmer, Lopes and Everson do not teach the oiler containing oil and fuel antifreeze, provided as a mixture at about a 50:50 volumetric percent ratio 
Dennis, an antifreeze composition, teaches a composition wherein the oil and fuel antifreeze are provided as a mixture at about a 50:50 volumetric percent ratio (lines 12-18 specifically disclose “The present anti-freeze preparation comprises a mixture of filtered crank-case oil or drainings, kerosene and oil of peppermint. The ingredients enumerated are preferably taken in the proportions of 50% crank-ease oil or drainings, 49% kerosene and 1% essence of peppermint” kerosene is a form of “fuel antifreeze”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use mixture of Dennis in the pump assembly of Palmer in view of Lopes and Everson “which may be inexpensively produced and which will give complete satisfaction” lines 10-11; Dennis.  To be clear antifreeze is simply added to the oil already present in the oiler.


Response to Arguments
Applicant’s arguments filed November 3, 2022 have been fully considered but they are not persuasive.
In reference to applicant’s arguments against using an air motor in Palmer and that “one of ordinary skill in the art would not be motivated to replace the power- take-off drive of Palmer with the substantially weaker air pump drive of Lopes”, the examiner submits that it is not proposed to replace the power-take-off drive of Palmer with the substantially weaker air motor drive of Lopes rather, it is proposed to replace the power-take-off drive of Palmer with an air motor drive in light of the teachings of Lopes. One of ordinary skill in the art would understand that air motors output can be adjusted according to the particular application they are used in by appropriately sizing the air motors. As it has been held, “a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). “Office personnel may also take into account ‘the inferences and creative steps that a person of ordinary skill in the art would employ.’” id. at 418, 82 USPQ2d at 1396. As such, the examiner submits that it is within the general skill level of a worker in the art to understand that an air motor used in transfer of fluids as in Palmer would require more power than one used in spray paint applications and choose one that is appropriately rated for the function.  
In reference to applicant' s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, using an air motor rather than engine is an obvious alternative.   Further,  as noted earlier, “A person of ordinary skill in the art is also a person of ordinary creativity, not am automaton.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). “Office personnel may also take into account ‘the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396”. See MPEP 2141.03. Thus, one of ordinary would understand the need to adapt the motor power to the particular application in which the motor is used.
In reference to applicant’s argument “both the suggestion and the likelihood of success must be found in the cited art, not in the applicant's patent application.  Anything else suggests impermissible hindsight reconstruction based on aspects gleaned from the applicant's own disclosure”, the examiner submits that as outlined in the above rejections, the examiner is not proposing to combine the pump of Lopes with Palmer but to take into account the teachings of Lopes and provide an air motor that would be suitable for the system of Palmer as is within the general skill level of a worker in the art. Further, if applicant is alleging commercial success as the basis for patentability, applicant has not provided any evidence of commercial success or that the alleged commercial success is commensurate in scope with the claims. Applicant has not provided evidence that the alleged commercial success is due to claimed features. Furthermore, the examiner does not have to prove the commercial success of the combination used to reject the claims to show obviousness. As it has been held, “the test of obviousness is not whether the features of the secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.” See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this instance, the appropriateness of the combination of Palmer and Lopes has been outlined in the above rejections.   In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Air motors have been widely available as evidenced by the effective date of the Lopes patent and as outlined in the above rejections, one of ordinary skill in the art, when presented with the teachings of Palmer and Lopes would have found it obvious to make the combination.
In reference to applicant’s affidavit the arguments are responded to below, using the same reference numbers for ease of reference.  However applicant is advised that the MPEP specifically states “Although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application. In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (CCPA 1973).” MPEP 716.01(c) III.
In reference to applicant’s argument that nothing in Palmer would lead or suggest anyone in his industry to utilize an air-pump, the examiner submits that, as noted above,  “the test of obviousness is not whether the features of the secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.” The examiner has outlined in the above rejections the appropriateness of the Palmer and Lopes combination.
In reference to applicant’s argument that nothing in Lopes would lead one to believe that his pump would be useful in the hydrocarbon context, the examiner submits that, as outlined in the above rejections and already explained above, it is not proposed to swap the pump actuation of Palmer for the air motor used by Lopes rather, the proposition is to swap the pump actuation of Palmer for an air motor that would be capable of handling the demand of Palmer’s system because Lopes teaches that it is known to use an air motor to drive a pump; and one of ordinary skill in the art would understand that the air motor used to drive a pump would be rated to drive such a pump.
Applicant should also note that the fact that both Palmer and Lopes technologies were known at the time of applicant’s invention yet they did not come to applicant’s solution is not the test of obviousness. Applicant has not shown that those of ordinary skill in the art working in the same field of endeavor as applicant to solve the same problem that applicant was concerned with were aware of the Palmer and Lopes references yet did not come to applicant’s solution.
In reference to applicant’s argument that neither Lopes reference nor palmer reference suggest or otherwise disclose using an air compressor in a remote or spaced away location, with respect to the hydrocarbon pump, the examiner submits that, as outlined above, “the test of obviousness is not whether the features of the secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.” Still, “a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). “Office personnel may also take into account ‘the inferences and creative steps that a person of ordinary skill in the art would employ.’” id. at 418, 82 USPQ2d at 1396. As such, one of ordinary skill in the art would understand the need to either move certain infrastructure away or near certain locations for safety or convenience or for any other pertinent reason.
In reference to applicant’s argument about the complexity that using an air motor in the system of Palmer would present, applicant has not provided any evidence that such an adaptation of the air motor is beyond the general skill level of one of ordinary skill in the art.
In response to applicant’s argument that based on his corporate sales, the commercial response to his hydrocarbon strategy validates a long-felt need, Applicant has not shown that any alleged commercial success is commensurate in scope with the claims, applicant has not shown evidence that the alleged commercial success was due to claimed features.
In reference to applicant’s reference to a long-felt need, applicant has not provided objective evidence that an art recognized problem existed in the art for a long period of time and not solved by others. 
Applicant should also note that the fact that corporate executives cannot believe the capacity for which applicant can pump down the tank is not the test for obviousness and cannot therefore be the basis for patentability.
In response to applicant’s argument about unexpected results, applicant has not provided any evidence to support its claims. There are no test data, comparison data or any other data to support the claim of unexpected results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.N/Examiner, Art Unit 3746               

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746